 1    Allan D. NewDelman, Esq. (004066)
      Roberta J. Sunkin, Esq.
 2
      ALLAN D. NEWDELMAN, P.C.
 3    80 East Columbus Avenue
      Phoenix, Arizona 85012
 4    (602) 264-4550
      anewdelman@adnlaw.net
 5
      Attorney for Debtor
 6
                            IN THE UNITED STATES BANKRUPTCY COURT
 7                             IN AND FOR THE DISTRICT OF ARIZONA
 8
 9    In re                                        )      In Proceeding Under
                                                   )      Chapter Eleven
10    CALES & FITZGERALD, PLLC,                    )
                                                   )      Case No. 2-20-bk-10911 DPC
11                                                 )
12                                                 )      NOTICE OF WITHDRAWAL OF
                                                   )      CHAPTER 11 (SUBCHAPTER V)
13                                                 )      PLAN OF REORGANIZATION
                                                   )      DATED DECEMBER 28, 2020 AND
14                          Debtor.                )      REQUEST TO VACATE HEARING
15                                                 )      SET FOR FEBRUARY 8, 2021 AT
                                                   )      11:00 A.M.
16                                                 )

17            Debtor, Cales & Fitzgerald, PLLC, by and through undersigned Counsel, hereby gives
18
      Notice of the Withdrawal of its Chapter 11 (Subchapter V) Plan of Reorganization Dated December
19
      28, 2020 filed at Docket Number 93.
20
              Debtor requests that the Court vacate the Confirmation Hearing set for February 8, 2021 at
21
22    11:00 a.m.

23            DATED this 5th day of February, 2021.
24
                                                          ALLAN D. NEWDELMAN, P.C.
25
26                                                        /s/ RJS 011993
                                                          Roberta J. Sunkin, Esq.
27
                                                          Attorney for the Debtor
28



     Case 2:20-bk-10911-DPC           Doc 126 Filed 02/05/21 Entered 02/05/21 12:32:48             Desc
                                       Main Document    Page 1 of 2
 1    Copy of the foregoing
      mailed this 5th day
 2
      of February, 2021 to:
 3
      Jennifer Giaimo, Esq.
 4    Office of the US Trustee
      230 North 1st Avenue
 5
      Suite 204
 6    Phoenix, AZ 85003

 7    Christopher Simpson, Esq.
      STINSON LLP
 8    1850 North Central Avenue
 9    Suite 2100
      Phoenix, AZ 85004
10
      By /s/ RJ Sunkin
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Case 2:20-bk-10911-DPC       Doc 126 Filed 02/05/21 Entered 02/05/21 12:32:48   Desc
                                   Main Document    Page 2 of 2
